PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Green et al.
Application No. 16/303,937
Filed: November 21, 2018
For: PORTABLE, LOW-COST PATHOGEN DETECTION AND STRAIN IDENTIFICATION PLATFORM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 14, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent
of record. However, in accordance with 37 CFR 1.34, the signature of Tambryn K.  VanHeyningen appearing on the correspondence shall constitute a representation to the United
States Patent and Trademark Office that he is authorized to represent the particular party in
whose behalf he acts.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s Oath or Declaration on or before payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed December 10, 2021. The issue fee payment was submitted on
February 18, 2022. Therefore, the application became abandoned on February 19, 2022. A Notice of Abandonment was mailed on February 28, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath or declaration for Dana Braff (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET

cc:      Tambryn K. VanHeyningen
           33 East Main Street, Suite 900
           Madison, WI 53703-3095